Title: From James Madison to Peter Muhlenberg, 28 May 1804 (Abstract)
From: Madison, James
To: Muhlenberg, Peter


28 May 1804, Department of State. “I have shipped to your care sundry boxes, mentioned in the enclosed receipt [not found], and containing Volumes of the Laws of the United States, addressed to the Governors of many of the States. I pray you to forward them as opportunities may serve and pay the freight from Philadelphia to their destination, keeping an account of it, which shall be reimbursed on demand.”
